﻿69.	 Mr. President, I wish to congratulate you on your election to the presidency of the thirty-eighth session of the General Assembly. I am convinced that with your vast knowledge and experience in international relations you will ably steer this session towards a successful conclusion. I assure you of my delegation's full co-operation.
70.	I wish also to commend your predecessor, Mr. Imre Hollai of Hungary, for having ably presided over the thirty-seventh session.
71.	Let me also convey my delegation's appreciation to the Secretary-General for his untiring efforts in the search for world peace and security. We commend him for his report on the work of the Organization, in which he has defined with candour some of the major problems that confront the world today.
72.	My delegation is pleased to welcome into this great family of nations the newly independent State of Saint Christopher and Nevis, and we look forward to working and co-operating with this new State.
73.	We meet once again against the backdrop of a serious deterioration in the international situation. The tension born of mutual suspicion and mistrust between the super-Powers has of late led to particularly virulent, bellicose and confrontational posturing and has thus gravely polluted the international atmosphere, thereby increasing the danger to international peace and security. There is an element of super-Power rivalry in practically every serious trouble-spot in the third world. We see this in regional conflicts such as those in Central America, Chad, .southern Africa, the Gulf and the Middle East. Even Namibia, a question that is concerned only with decolonization, has not escaped the injection of East- West rivalries.
74.	The grave international situation is, moreover, reflected in the deadlock in the initiatives to find solutions in the areas of disarmament, international economic relations and general questions of peace and security in various parts of the world.
75.	This disturbing global atmosphere prompted the heads of State or Government of non-aligned countries to issue the New Delhi Message at their conference last March. That was an earnest appeal on the part of the Movement of Non- Aligned Countries for a genuine global dialogue to seek urgently practical, just and lasting solutions in the interest of our common humanity. It was an appeal for a spirit of give and take, indeed an appeal for political will on the part of world statesmen. The concern of the Non- Aligned Movement for world peace and security is indeed reflected in the presence of many heads of State or Government of non-aligned countries at this session of the General Assembly.
76.	More than ever before, the arms race has become the greatest peril facing mankind. It has manifested itself in the qualitative and quantitative development of nuclear and conventional weapons. To these have been added new generations of lethal chemical weapons. There is also the danger of extending the arms race into outer space. AH these developments have greatly increased the danger to the survival of the human race. There is an urgent need to halt the nuclear-arms race, to reverse it and to begin a process of genuine nuclear disarmament.
77.	No less urgent is the need to put a stop to the production and spread of conventional weapons. Conventional weapons are in everyday use in all the hotbeds of conflict which span the globe. Since the Second World War, conventional weapons have been used to cause millions of human deaths and incalculable destruction of property and infrastructures. They are, therefore, a more serious problem than we may be inclined to think.
78.	The squandering of a large proportion of the world's Unite resources on the arms race, thereby depriving the world of much-needed means for development and human progress, is scandalous. The developed world spends more on the means of destruction than the over two billion of the World's poorest people have to spend on the means of survival. Thus at present nearly $800 billion is being spent on armaments, while social and economic development is lagging far behind acceptable levels in many parts of the third world.
79.	The world is thus confronted with increasing turbulence, uncertainty and tension. The major Powers are unable to provide the one important thing that mankind badly needs, which is hope. We need some hope that the international environment can improve quickly so as to permit desirable co-operation and resolution of conflicts by peaceful means.
80.	Zambia regrets lack of progress in disarmament negotiations. We reaffirm our support for the view that world peace and security can be guaranteed only through general and complete disarmament under effective international control.
81.	In global affairs, politics and economics certainly do not divide easily into separate compartments; East- West discord is bound to affect North-South progress. It is therefore in the economic interest of the third world that there be a lessening of tension between the two power blocs of the world.
82.	Let me now turn to the economic problems which our world is facing today. The latest issue of the World
Economic Survey, compiled by the Secretariat's Department of International Economic and Social Affairs, is yet another sad commentary on our inability to control and develop our economic and social environment in an orderly and harmonious manner. It conveys further a message which is more serious: we are slowly drifting from a crisis into a calamity, simply because we have allowed the perpetuation of systems that can no longer bear the stresses and strains imposed on them by our modern economic and social demands.
83.	The structural imbalances and the inequalities of the present world economic system were recognized nearly two decades ago, not only by the developing countries but by the industrialized world as well. It is therefore distressing to note that at this time, despite the worsening international economic situation, the hoped-for North- South dialogue in all essential areas has now moved from stalemate to retrogression.
84.	In the meantime, the plight of the millions of people in many parts of the world, particularly in the developing countries, who are now enveloped in a miasma of poverty, disease, hunger and ultimately starvation, continues unabated. The question which the developing countries ask is what is their prospect for development and what is their chance of becoming less poor? There can be no doubt that poverty, in its acuteness and its inequity, is an affront to human dignity. Therefore, we must all be concerned about it.
85.	We should all recognize the current shortcomings of our present economic management. We can go further by acknowledging that each and every country is intricately integrated into the world-wide economy and, therefore, that measures adopted at the national level cannot by themselves suffice to rectify or remedy the situation even within national borders. That being the case, we should like to take note of measures being pursued by some industrialized countries in their bid to curb inflation within their borders. The strategy of reducing inflation, while much appreciated by all, should be accompanied by reduced interest rates if benefits are to accrue from such an approach, lest the well-orchestrated signs of recovery turn out to be a mirage.
86.	The heads of State or Government of the non- aligned countries called for global negotiations on international economic co-operation for development, at their sixth conference, at Havana in 1979, and reiterated that call at the seventh conference at New Delhi this year. They expressed their firm conviction that global negotiations remained the most important and comprehensive endeavour of the international community for restructuring the international economic system, accelerating development of the economies of developing countries and strengthening multilateral economic co-operation on the basis of mutual benefit.
87.	The impasse in working out measures to enhance international co-operation cannot be attributed to any lack of effort on our part. During the first six months of this year various important meetings devoted to economic issues were held at the highest political level. The heads of State or Government of the non-aligned countries, at their seventh conference, adopted the Declaration on Collective Action for Global Prosperity That conference was closely followed by the Fifth Ministerial Meeting of the Group of 77, held from 28 March to 9 April at Buenos Aires, at which a message for dialogue and consensus was adopted and later submitted to the sixth session of the United Nations Conference on Trade and Development at Belgrade/ The proposals agreed on at those meetings have been conveyed to our partners in the North, and the industrialized countries had ample opportunity to discuss and agree on these proposals at the Ministerial Meeting of the Organization for Economic Co-operation and Development and the Summit of Industrialized Nations, at Williamsburg.
88.	Despite those prior informal exchanges, no measure of consensus on essential areas was reached at that fateful session at Belgrade.
89.	In today's world, where the interdependence of nations and the interrelatedness of issues have become facts of life, we need more than ever to discover those points of convergence where the interests of a wider humanity become those of its separate parts. Regrettably, in the words of Mr. Shridath Ramphal, the Commonwealth Secretary-General:
"The expectation that North and South would jointly find a way to make the world economy both more fair and more secure has been belied. It has been easier to agree upon the growing interdependence of the world economy than to face up to its implications; easier to acknowledge that the recession is world-wide than to accept world-wide solutions; easier to recognize a global crisis than to accommodate the need for global approaches to its solution."
90.	It must be realized that economic recovery is not likely to be forthcoming if done piecemeal. However, international co-operation will be a reality only if we are able to formulate effective international policy measures which can be translated into concrete actions and coordinated national policies. Since the international policy measures have to be all-embracing, covering development, trade, industry, money and finance, transfer of technology and so on, it is fitting and proper that a consensus on all these issues be reached in a global forum; hence the urgent need to launch the global negotiations on international economic co-operation for development.
91.	Disparities in the conditions of human existence cannot be redressed without of international action. However, as President Nyerere of the United Republic of Tanzania has said:
"The problems of the third world will not wait until we have eventually managed to introduce big changes in the international economic institutions. In the meantime, we could help ourselves, and each other, if we worked more actively to promote South-South trade— that is trade among third world countries."
92.	The questions of peace and security, disarmament and international economic relations which I have addressed call urgently for solution.
93.	I now wish to reiterate Zambia's position on a number of specific political issues which continue to trouble international relations and threaten world peace and security.
94.	Zambia views with grave concern the prevailing tense situation in Central America, which is being aggravated by external interference in the internal affairs of the States in the region. This tension can be arrested only if all the States in the region can apply the maximum effort to resolve peacefully the issues involved. To this end, we applaud the initiative of the Contadora Group to bring about a negotiated settlement in the region.
95.	The situation in Chad has taken a turn for the worse. We in Zambia are concerned about the internationalization of the conflict in that country. We call for an immediate end to all foreign intervention and interference in the internal affairs of Chad and for all concerned to co-operate with the Organization of African Unity in its efforts to find a just and lasting solution.
96.	There is an urgent need to find a lasting solution to the problem of Western Sahara. The Saharan people should be enabled to determine their own destiny through a genuine referendum under the auspices of the OAU. Until such a referendum is held, Zambia will continue to support the Saharan Arab Democratic Republic under the leadership of the POLISARIO Front.
97.	The question of Cyprus continues to concern us in Zambia. For this reason we urge the continuation of intercommunal talks and the good offices of the Secretary-General aimed at resolving the problem. We reaffirm our support for the independence, sovereignty, territorial integrity and non-aligned status of the Republic of Cyprus and demand the withdrawal of foreign occupation forces from the island.
98.	The conflict between Iran and Iraq continues on its ruthless and bloody path, with no end in sight. Its cost in terms of human and material resources is immense and its threat to international peace and security is a matter of great international concern. We urge the two parties to put an immediate end to this fratricidal conflict.
99.	The situations of conflict and tension in Afghanistan and Kampuchea continue to be of grave concern to my country. We believe that the problems of the two countries have arisen because of failure to respect the principles of non-interference and non-intervention in the affairs of States. We call for comprehensive political solutions to these problems which provide for the withdrawal of all foreign forces and ensure full respect for the independence, sovereignty and territorial integrity of the two countries.
100.	With regard to Korea, I wish to reiterate Zambia's position of support for the Korean people's desire to reunify their country peacefully in conformity with the principles set forth in the joint South-North Communique of 4 July 1972.S We believe that the achievement of reunification would be greatly facilitated by the withdrawal of all foreign forces from South Korea.
101.	Zambia deplores the increase in great-Power presence and rivalry in and around the Indian Ocean, which is contrary to the aims and objectives of the Declaration of the Indian Ocean as a Zone of Peace. We firmly believe that meaningful progress should be made in giving effect to that Declaration. To this end we urge all States to co-operate fully to ensure the convening of the long-delayed Conference on the Indian Ocean, now scheduled to take place in June 1984 at Colombo.
102.	The Middle East remains one of the most volatile areas in the world. In spite of the efforts of the United Nations, no solution appears to be in sight. On the contrary, the situation in the area has worsened and assumed more and more alarming proportions, all because of the policies and practices of Israel. Last year, for instance, the international community witnessed the savage and revolting Israeli invasion of Lebanon, which wreaked havoc on innocent human life, as well as property. That invasion was aimed at the liquidation of the Palestinians.
103.	Peace and security in the Middle East will remain elusive as long as Israel persists in its denial of the inalienable rights of the Palestinian people. As the General Assembly has repeatedly stated, and as was reaffirmed at the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September, the question of the inalienable rights of the Palestinian people is at the core of the Middle East conflict. The solution to this problem lies in Israel's recognition of the inalienable rights of the Palestinian people and not in their liquidation. The international community should therefore guard against diversionary manoeuvres by Israel and its collaborators on this central issue.
104.	Zambia will continue to fully support the Palestinian people, under the leadership of the PLO, in their just struggle for the exercise of their inalienable rights and the establishment of a State of their own in Palestine. We shall also continue to demand immediate and unconditional Israeli withdrawal from all Arab territories occupied since 1967.
105.	I now wish to deal with the situation in southern Africa, where we continue to confront three major problems whose impact on the region is of gigantic proportions and which pose a threat to international peace and security: namely, the liberation and genuine independence of Namibia; apartheid and minority rule in South Africa; and the destabilization of independent neighbouring States by South Africa. All these problems have been brought about and are kept alive by the apartheid regime of South Africa. Thus, the apartheid regime of South Africa is the rogue in southern Africa.
106.	The question of Namibia's independence continues to arouse grave anxiety and frustration. As we meet today, the independence of Namibia is as remote as ever. There does not seem to be any end to the blocks that are constantly being set up on the road to Namibia's independence.
107.	We are meeting in the aftermath of the Secretary- General's recent visit to southern Africa and the submission of his report on the visit, dated 29 August 1983. It is clear from his report that South Africa continues to predicate Namibia's independence on the withdrawal of Cuban forces from Angola. This position of South Africa, engineered by the United States of America, is responsible for the failure to implement Security Council resolution 435 (1978), despite the fact that virtually all relevant issues have been resolved.
108.	I should like to reiterate Zambia's position that the claimed linkage being insisted upon is unquestionably illegal, irrational, irrelevant, diversionary and, therefore, totally unacceptable. The question of the presence of Cuban forces in Angola is a bilateral matter between the Governments of the two sovereign States, that is, Angola and Cuba. It has nothing to do with South Africa's withdrawal from Namibia. Zambia rejects any attempt to shift responsibility for the delay in resolving the Namibian issue on to Angola. The introduction of the extraneous issue of linkage is also designed to turn the independence of Namibia into an East-West problem. Zambia insists that the question of Namibia should be seen in its proper perspective and must remain a purely decolonization matter.
109.	It is the hope of my delegation that the Security Council will soon meet to take appropriate measures for the implementation of its resolution 435 (1978). The Council has a responsibility, indeed a duty, to take practical measures to ensure implementation of its own resolution without further delay.
110.	It is evident that unless the implementation process begins immediately, the conflict in Namibia will escalate. The Namibian people will justifiably intensify their struggle for freedom and independence. Human life will continue to be lost, property to be destroyed. In these circumstances, it is incumbent upon all freedom-loving and justice-upholding countries and peoples to increase their material and other forms of support to SWAPO, the sole authentic representative of the Namibian people, so that & quick end to the conflict can be secured through all means.
111.	With regard to South Africa, let me state what we all know: there is in that country an open and continued gross violation of the basic human and democratic principles of justice, freedom, equality, respect for the human person, and majority rule. This is not a matter of failure in the implementation of accepted human and democratic principles. Those in power in South Africa are not struggling to attain these principles; they are deliberately and actively organizing South African society so as to destroy the hold of these principles on the minds of men. The abhorrent policy and practice of the dismemberment and bantustanization of South Africa, the current so-called constitutional reforms, South Africa's continued stranglehold on Namibia and the destabilization of neighbouring independent States are all geared towards this goal.
112.	Justice, freedom, equality, human dignity, majority rule and national independence are values of life to be cherished; they are not mere political or philosophical concepts. When oppressed or colonized people struggle for justice, for their dignity, for their liberty and for their independence, they do so to uphold these values and to preserve them for mankind as a whole. This is precisely what the oppressed and colonized peoples of South Africa and Namibia are struggling for. It is against this background that we in Africa and in our region support the liberation struggles in South Africa and Namibia.
113.	Under the prevailing circumstances, the oppressed people of South Africa have been left with no other alternative but to fight for their birthright, to regain their freedom, justice and human dignity. The recent spate of bombings in the land of apartheid is a living testimony to the determination of the oppressed people there to carry out the struggle to its logical conclusion.
114.	In response to that challenge, the racist regime has intensified its suppression in the vain hope that it will subdue the oppressed masses. However, there can be no turning the clock back in South Africa. Apartheid will certainly be dismantled; freedom and majority rule will certainly be secured in South Africa, however long it may take to achieve that. The question is thus really one of the method of achieving these goals, through violence and armed struggle, or through peaceful change.
115.	In recent times there have been a number of contacts and meetings between representatives of some frontline States and those of the South African regime. At the same time we have witnessed continuing and increasing aggressive activities being perpetrated by the South African regime and by bandits and dissident groups recruited, trained, financed and armed by it against other States in southern Africa, resulting in the destruction of human life and transport and economic infrastructures in these States. To this day, South African troops are illegally occupying part of Angola, while Mozambique and Lesotho, in particular, continue to be subjected to severe economic and military pressures by the South African regime. These are not the actions of a regime that wants to see peace and stability brought about quickly in our region or to see peaceful resolution of the problems we confront in it. Maybe the South African regime regards such contacts and meetings as nothing more than tactical opportunities to hoodwink the world into believing that it is prepared to participate in the quest for peaceful and constructive change in southern Africa in general and in South Africa in particular, whereas what it seeks is to consolidate the present unacceptable situation.
116.	South Africa's acts of aggression and destabilization of neighbouring States	will not cow those States into submission. For its part, Zambia remains committed to the total eradication of apartheid and minority rule and to this end will continue to render support to the oppressed people of South Africa and the national liberation movement, the African National Congress of South Africa.
117.	We in Zambia are distressed by the somewhat ambivalent posture of some Members of this Organization who are friends and allies of South Africa. On the one hand they profess abhorrence of	while on the other they pursue policies that are supportive of a regime whose policies are deeply rooted in that same diabolical system. Furthermore, when called upon to apply comprehensive sanctions against South Africa or to use other forms of the enormous leverage they undoubtedly have with that country to bring about desirable change by peaceful means, these countries continue to plead their preference for persuasion, but at the same time they disclaim effective power to persuade. The regime has in fact interpreted such a posture of its allies and friends as an endorsement and approval of its internal as well as its external policies and practices.
118.	It is against this background that we call upon all those countries that have leverage with South Africa, whether through economic, military or other ties, to come out boldly and unambiguously and use their influence to persuade South Africa to cease all acts of aggression and destabilization against its neighbours and, above all, to abandon the system of
119.	We appeal to the international community to give all possible material and humanitarian assistance to the oppressed peoples of Africa who are victims of the regime. In addition, we call upon the international community to come to the aid of such countries as Lesotho, Mozambique and Angola, which are constantly subjected to economic and political blackmail and sabotage as well as military incursions by the regime of South Africa.
120.	Finally, I wish to reaffirm Zambia's faith in the United Nations. Although its conception was rooted in the past and its edifice erected subsequent to times of war, it remains the only appropriate international forum for finding solutions to major world problems today. It is, therefore, incumbent upon all of us as States Members of the Organization to reaffirm our continued commitment to the purposes and principles of the United Nations and to summon the necessary political will to make this institution work.
 

